

AMENDMENT TO THE GLOBE LIFE INC. PENSION PLAN



Pursuant to the authority vested in the undersigned, Section 1.28(f) of The
Globe Life Inc. Pension Plan (the "Plan") is hereby amended to read as follows:
"1.28(f) An Employee of the Employer (or an Affiliate in the case of an Employee
who has transferred his Employment to the Employer from such Affiliate) who is
not regularly employed by such Employer (or Affiliate) for at least 35 hours a
week shall be credited with the actual Hours of Service for which he is paid or
entitled to credit under this Plan. Provided, however, notwithstanding anything
to the contrary in the preceding sentence, for the period beginning January 1,
2003 and ending December 31, 2019, an Employee of the Employer (or an Affiliate
in the case of an Employee who has transferred his Employment to the Employer
from such Affiliate) who is not regularly employed by such Employer (or
Affiliate) for at least 35 hours a week shall be credited with 45 Hours of
Service if under this Plan he would be credited with at least one Hour of
Service during the week. With respect to periods after December 31, 2019, the
first sentence of this Subsection 1.28(f) shall apply."
Except as otherwise provided in this Amendment to The Globe Life Inc. Pension
Plan ("Amendment"), the Plan is hereby ratified and confirmed in all respects.
This Amendment shall be effective as of January 1, 2003.
EXECUTED as of the 21st day of November, 2019.
GLOBE LIFE INC.



By: /s/ Frank M. Svoboda   
Name: Frank M. Svoboda  
Title: Executive Vice President and Chief Financial Officer



